On Rehearing.
[S. C. 34 Pac. 691.]
Mr. Justice Bean
delivered the opinion of the court:
A petition for rehearing has been filed, in which it is contended that the mode of making an assessment for street improvements is provided by the charter, and therefore an assessment by the front foot is invalid and void. The rule is undisputed that if the charter prescribes a mode or rule for ascertaining the cost of making a proposed street improvement to be assessed against the adjoining property, that mode must be pursued and the council cannot adopt another. But from a careful reexamination of the charter under consideration in this case, we are still of the opinion that its only effect is to declare that the property shall be liable for the cost of making a proposed improvement upon the half-street in front thereof, and to vest the power in the council of ascertaining and assessing such cost upon each lot or part thereof. The charter nowhere prescribes a rule or mode which the council shall adopt in estimating or ascertaining the cost of making the improvement, and in the absence of such a provision it is at liberty to adopt the mode which seems to it most likely to determine the actual cost of making an improvement in front of the property to be assessed, and if the mode adopted by the council in the case was inequitable or unjust it is now too late for the property owner to complain, as he had an opportunity to be heard before the assessment was made. The former opinion of the court is therefore adhered to, and the cause will be remanded as therein directed. Reversed.